Exhibit 10.1

 

THE ST. PAUL TRAVELERS COMPANIES, INC.
385 Washington Street
St. Paul, Minnesota 55102

 

As of April 1, 2004

 

 

Jay S. Fishman
1200 Mount Curve Avenue
Minneapolis, Minnesota 55403

 

Dear Jay:

 

I am writing this letter on behalf of the Board of Directors (the “Board”) of
The St. Paul Travelers Companies, Inc. (the “Company”) to confirm the terms and
conditions of your employment with the Company.

 

1.             Term of Employment.  Your employment under this Letter Agreement
commenced as of the effective date (the “Effective Date”) of the consummation of
the combination transaction contemplated by the Agreement of Plan and Merger
effective as of November 16, 2003 among The St. Paul Companies, Inc. (“The St.
Paul”), Travelers Property Casualty Corp. and Adams Acquisition Corp. (as
amended) (such transaction, the “Merger”) and, subject to termination as
provided in Section 9, will end on the fifth anniversary of the Effective Date;
provided that on the fourth and each subsequent anniversary of the Effective
Date, the term of your employment will automatically be extended by an
additional year unless the Company or you give the other party written notice,
at least 30 days prior to the applicable anniversary of the Effective Date, that
you do not or it does not want the term to be so extended.  Such employment
period, as may be extended, will hereinafter be referred to as the “Term”.

 

2.             Title and Duties.

 

(a)   Position.  During the Term, you will serve as Chief Executive Officer of
the Company, and, beginning as of January 1, 2006 or, if earlier, the date that
the current Chairman of the Board steps down from such position (the earlier of
such dates is hereinafter referred to as the “Relevant Date”) so long as you are
employed by the Company on the Relevant Date, you will also serve as Chairman of
the Board of the Company.  You will have such duties and responsibilities and
power and authority as those normally associated with such position or
positions, as applicable, in public companies of a similar stature, plus any
additional duties, responsibilities and/or power and authority assigned to you
by the Board which are consistent with such position(s).  You will report solely
and directly to the Board, and all other executives, other than the executive
Chairman of the Board during the period commencing on the Effective Date and
ending on the Relevant Date (the “Relevant Period”), will report to you.

 

(b)   Board and Committees.  During the Term, the Company will use its best
efforts to cause you to be nominated for and elected to the Board, as well as to
the Executive Committee of the Board, including any successor committee
performing a similar function (the “Executive Committee”).  During the Relevant
Period, you will jointly preside with the executive Chairman of the Board at
meetings of the Board and of the Executive Committee, and thereafter during the
Term, you will solely preside at such meetings.

 

--------------------------------------------------------------------------------


 

(c)   Outside Interests.  Nothing contained in this Letter Agreement shall
preclude you from (i) serving on the board of directors of any business
corporation; (ii) serving on the board of or working for any charitable or
community organization or (iii) pursuing your personal financial and legal
affairs, so long as the foregoing activities, individually or collectively, do
not materially interfere with the performance of your duties hereunder and do
not violate the provisions of Section 12(b) hereof.

 

3.             Base Salary.  During the Term, the Company will pay you a minimum
base salary at the annual rate of $1,000,000 (the “Base Salary”), payable in
accordance with the Company’s regular payroll practices.  The Compensation
Committee (the “Committee”) of the Board will review your Base Salary annually
and may, in its sole discretion, increase the Base Salary based on your
performance and the Company’s performance.

 

4.             Bonus.  During the Term, you will be eligible to receive an
annual bonus (the “Annual Bonus”) pursuant to the Company’s annual incentive
plan, with a target bonus opportunity of one hundred fifty percent (150%) of
Base Salary (the “Target Bonus”).  The performance objectives for your Annual
Bonus will be determined by the Committee in consultation with you as promptly
as practicable after the Effective Date, but will nevertheless be consistent
with performance objectives set for other senior executives of the Company.

 

5.             Annual Long-Term Incentive Grant.  In February 2005 and in each
calendar year of the Term thereafter, you will receive a long-term incentive
grant, consisting of stock options, restricted stock, other equity-based awards,
or a combination thereof, as determined by the Committee, (the “Annual Equity
Grant”) with a then present value equal to not less than $6.25 million (such
value to be based on a Black-Scholes valuation, in the case of options and
similar awards, and on a valuation method mutually acceptable to you and the
Committee, in the case of other awards).  Any annual cash incentive earned
pursuant to Section 4 hereof and paid in the form of equity-based awards shall
not be considered in valuing your entitlement under this Section 5.  Subject to
the specific terms of this Letter Agreement, the terms and conditions of your
Annual Equity Grant will provide for four (4) year vesting in equal installments
and will otherwise be determined in accordance with the Company’s 1994 Stock
Incentive Plan as it exists on the date hereof or as amended in any respect that
is not materially unfavorable to you or in accordance with any successor plan to
the extent not materially less favorable to you, and the Company’s policy
governing similar awards to other senior executives as in effect from time to
time.  Any portion of an Annual Equity Grant that is not fully vested will
become fully vested upon termination of your employment due to death or
Disability (as defined below in Section 8), or in the event you terminate your
employment for Good Reason (as defined below in Section 8) or in the event you
are terminated by the Company without Cause (as defined below in Section 8).

 

6.             Prior Stock Option Grants.  You affirm and acknowledge that (a)
so long as you remain employed as Chief Executive Officer by the Company, and so
long as on and after the Relevant Date, you also remain employed thereafter as
Chairman of the Board of the Company, you would not intend to exercise any of
the stock options that were granted to you by The St. Paul before 2004 until
after they would have been exercisable in accordance with their terms and
vesting schedules in effect on November 16, 2003 and (b) the stock option
granted to you by The St. Paul on February 2, 2004 will not become exercisable
in connection with the Merger, notwithstanding the terms of the Letter Agreement
dated as of October 11, 2001 between The St. Paul and you (the “Old Letter
Agreement”), and will, instead, become exercisable in accordance with the terms
contained in the term sheet governing such stock option.

 

7.             Other Benefits.

 

(a)   Employee Benefits.  You will be eligible to participate in the employee
benefit plans, programs and arrangements maintained by the Company, on terms and
conditions that are no less favorable than those applicable to any other senior
executive of the Company.  The Company acknowledges that in connection with your
commencement of employment with The St. Paul pursuant to the Old Letter
Agreement, you received four (4) years of service credit as of the effective
date of such

 

2

--------------------------------------------------------------------------------


 

commencement under all such plans, programs and arrangements (except with
respect to any tax-qualified or stock-based plans, programs and arrangements)
and that The St. Paul waived any waiting periods or similar requirements for all
medical, dental and other health plans.

 

(b)   Vacation.  You will be entitled to four (4) weeks paid vacation per
calendar year in accordance with the Company’s vacation policy as in effect from
time to time.

 

(c)   Legal and Other Fees.  The Company will reimburse you for reasonable legal
and other professional and out-of-pocket expenses incurred by you in connection
with the preparation and negotiation of this Letter Agreement.

 

(d)   Transportation.  You will be required for security purposes to use the
Company aircraft for all business travel and personal travel; provided, however,
that if you use the aircraft for international personal travel you will
compensate the Company for such use at the then applicable first class rate. 
The Company will provide you with other transportation on a basis consistent
with that customarily provided to executives of a similar stature and will gross
you up for any income taxes incurred by you as a result of the provision of such
other transportation.  The Company will also gross you up for any income taxes
incurred by you as a result of any imputation of income in connection with the
use of the aircraft for business travel between the New Jersey region and St.
Paul, Minnesota, Baltimore, Maryland and Hartford, Connecticut and of
Company-arranged ground transportation for business travel when you are on the
East Coast.

 

(e)   Reimbursement.  The Company will reimburse you for all reasonable expenses
and disbursements in carrying out your duties and responsibilities under this
Letter Agreement in accordance with Company policy for senior executives as in
effect from time to time.

 

(f)    Professional Fees.  The Company will reimburse you for all reasonable
financial planning and tax preparation expenses up to $25,000 annually.

 

8.             Termination of Employment.

 

(a)   Resignation for Good Reason or Termination Without Cause.  If you
terminate your employment for Good Reason or you are terminated by the Company
without Cause, you will receive, immediately upon the effectiveness of any such
termination, a lump-sum cash payment equal to the sum of

 

(i)   any earned but unpaid Base Salary or other amounts (including reimbursable
expenses and any vested amounts or benefits owing under or in accordance with
the Company’s otherwise applicable employee benefit plans or programs, including
retirement plans and programs) accrued or owing through the date of termination
and

 

(ii)  three (3) times the sum of your (A) then Base Salary and (B) the greater
of your then Target Bonus and Annual Bonus for the immediately preceding year;
provided that you execute a release substantially in the form attached hereto as
Exhibit A concurrently with such payment.

 

In addition to the foregoing lump-sum payment,

 

(x)            the Company will continue your participation in the Company’s
medical and dental plans (or if you are ineligible to continue to participate
under the terms thereof, in substitute arrangements adopted by the Company
providing substantially comparable benefits), but only until, in the case of
such medical and dental plans, the earlier of three (3) years following the date
of such termination of

 

3

--------------------------------------------------------------------------------


 

employment and the date on which you become covered by a similar plan maintained
by any subsequent employer,

 

(y)           all unvested stock options, restricted stock and other equity
awards then held by you will fully vest and become exercisable, if applicable,
as of the effective date of such termination,

 

(z)            with respect to options and any similar equity awards (i.e.
containing or requiring an exercise or similar action) held by you at the time
of such termination, such awards will remain exercisable (as if you had remained
in your initial position with the Company throughout such term) for the lesser
of five (5) years and the remainder of the full term of such options, except
that, in the case of the termination of your employment by the Company without
Cause, any such awards granted to you after the date hereof will remain
exercisable (as if you had remained in your initial position with the Company
throughout such term) for the lesser of one (1) year and the remaining term of
such options.

 

Notwithstanding the foregoing and the Company’s Amended and Restated Special
Severance Policy (as it exists on the date hereof, regardless of whether or not
it is subsequently modified or terminated, the “Policy”), you affirm and
acknowledge that you will not exercise your right to terminate your employment
for any reason during the twelve (12) month period following the Effective Date
or to terminate your employment for any reason during the thirty (30) day period
commencing one year after the Effective Date and to have such termination be
treated as a termination for Good Reason under the Old Letter Agreement or a
Qualifying Termination (as defined in the Policy) under the Policy; provided
that you reserve the right to terminate your employment for Good Reason under
this Letter Agreement.

 

(b)   Termination Other than for Good Reason or for Cause.  If you terminate
your employment other than for Good Reason or if your employment is terminated
by the Company for Cause, you will receive no further payments, compensation or
benefits under this Letter Agreement, except you will be eligible to receive,
immediately upon the effectiveness of such termination, amounts (including
reimbursable expenses and any vested amounts or benefits owing under or in
accordance with the Company’s otherwise applicable employee benefit plans or
programs, including retirement plans and programs) accrued or owing prior to the
effectiveness of your termination and such compensation or benefits that have
been earned and will become payable without regard to future services.  In
addition, if your employment is terminated by you other than for Good Reason,
any vested stock options then outstanding will remain exercisable for thirty
(30) days after such termination (although no further stock options will vest
during such additional thirty (30) day period); provided that an option will not
otherwise be exercisable beyond the stated term of such stock option.

 

(c)   Disability or Death.  If your employment terminates by reason of death or
Disability, you or your beneficiaries will receive (i) a pro rata portion of
your Base Salary and Target Bonus for the year, calculated by multiplying your
Base Salary and Target Bonus by a fraction, the numerator of which is the number
of days in the year elapsed prior to such death or Disability and the
denominator of which is 365, and (ii) all other unpaid amounts (including
reimbursable expenses and any vested amounts or benefits owing under or in
accordance with the Company’s otherwise applicable employee benefit plans or
programs, including retirement plans and programs) accrued or owing prior to the
effectiveness of such termination.  In addition, all unvested stock options,
restricted stock and other stock awards will immediately vest and, along with
previously vested stock options, will remain exercisable (as if you had remained
in your initial position with the Company throughout such term) for (x) three
(3) years, in the case of termination due to Disability and (y) one (1) year, in
the case of termination due to death (provided that a stock option will not
otherwise be exercisable beyond the stated term of such stock option).

 

4

--------------------------------------------------------------------------------


 

(d)   Retirement.  In addition to benefits to which you may be entitled pursuant
to this Letter Agreement, your entitlements in connection with a termination of
your employment pursuant to your retirement under the Company’s otherwise
applicable employee benefit and retirement plans and programs, including without
limitation under the Company’s stock option and equity award plans, shall be
determined in accordance with such applicable employee benefit and retirement
plans and programs and stock option and equity award plans, as applicable,
including with respect to the vesting of and exercise period of stock options
and awards, and the characterization of your termination of employment for
purposes of this Letter Agreement shall not affect any benefit to which you may
be entitled upon “retirement” meeting the conditions set forth in such plan or
program and impacted by this Agreement.

 

For purposes of this Letter Agreement, “Cause” means (i) your willful and
continued failure to substantially perform your duties hereunder; (ii) your
conviction of, or plea of guilty or nolo contendere to, a felony or other crime
involving moral turpitude; or (iii) your engagement in any malfeasance or fraud
or dishonesty of a substantial nature in connection with your position with the
Company or other willful act that materially damages the reputation of the
Company; provided, however, no such act, omission or event will be treated as
“Cause” under this Letter Agreement unless (A) you have been provided a
detailed, written statement of the basis for the Company’s belief that such act,
omission or event constitutes “Cause” and an opportunity to meet with the Board
(together with your counsel if you choose to have your counsel present at such
meeting) after you have had a reasonable period in which to review such
statement and if the allegation is made under clause (i) or (iii) above, have
had at least a thirty (30) day period to take corrective action and (B) the
Board after such meeting (if you meet with the Board) and after the end of such
thirty (30) day correction period determines reasonably and in good faith and by
the affirmative vote of at least two-thirds (2/3) of the members of the Board
then in office at a meeting called and held for such purpose that “Cause”
continues to exist under this Letter Agreement.  For purposes of this paragraph,
(X) no act or failure to act will be considered “willful” unless it is done, or
omitted to be done, in bad faith and without reasonable belief that the action
was in the best interest of the Company and (Y) it shall be understood that poor
Company performance, in and of itself, shall not constitute Cause under this
paragraph in the absence of evidence of the conduct specified above on your
part.

 

For purposes of the Letter Agreement, “Good Reason” means (i) the Company
reduces your Base Salary or your Target Bonus or reduces the value of your
Annual Equity Grant without your express written consent; (ii) (A) the Board
fails to elect you as a member of the Board as of the Effective Date or during
the Term fails to nominate you for reelection to the Board or fails to elect you
to the Executive Committee or effects any removal of you as a member of the
Board or a member of the Executive Committee (unless removal from the Executive
Committee is due to a change in law or regulation or is in accordance with
widely accepted corporate governance practices), (B) in the event you are not
elected to the Board at any annual or special meeting of the stockholders, the
Board does not immediately thereafter elect you to the Board (to the extent
legally permitted to do so) or (C) you do not become Chairman of the Board of
the Company on the Relevant Date, as defined in Section 2 (for the avoidance of
doubt, your not being Chairman of the Board of the Company during the Relevant
Period will not constitute “Good Reason” under this Letter Agreement); (iii) the
Company reduces the scope of your duties, responsibilities or authority without
your express written consent (it being understood, without limitation, that such
a reduction will be deemed to have occurred in all events if, following a Change
in Control as defined in the Policy(1), (X) the Company or any entity that may
have succeeded it ceases to have a class of voting equity securities registered
under Section 12 of the Securities Exchange Act of 1934 or (Y) a person or group
beneficially owns, as such terms are used for purposes of section 13(d) of such
act,  more than 40% of the voting power of the voting securities of the
Company); (iv) the Company requires you to report to anyone other than the Board
or appoints any other person (other than the executive Chairman of the Board
during the Relevant Period) to a position of equal or higher authority or having
a direct reporting responsibility to the Board (other than the Company’s

 

--------------------------------------------------------------------------------

(1)  For ease of reference, this definition is reproduced in its entirety in
Exhibit B.

 

5

--------------------------------------------------------------------------------


 

internal auditors); (v) the Company breaches any other provision of this Letter
Agreement, or (vi) the Company elects not to extend the Term pursuant to
Section 1 prior to the time when you shall have attained age 65; provided,
however, that if you voluntarily consent to any reduction described above in
lieu of exercising your right to resign for Good Reason and deliver such consent
to the Company in writing then such reduction, transfer or change will not
constitute “Good Reason” hereunder, but you will have the right to resign for
Good Reason under this Letter Agreement as a result of any subsequent reduction
described above.

 

For purposes of this Letter Agreement, “Disability” will mean “total and
permanent disability” as defined in the Company’s long-term disability plan for
senior executives (or such other Company-provided long-term disability benefit
plan sponsored by the Company in which you participate at the time the
determination of Disability is made).

 

9.             Indemnification.

 

(a)   The Company will indemnify and make permitted advances to you to the
fullest extent permitted by applicable law, if you are made or threatened to be
made a party to a proceeding by reason of your being or having been an officer,
director or employee of the Company or any of its subsidiaries or affiliates or
your having served on any other enterprise as a director, officer or employee at
the request of the Company.  In addition, the Company will maintain insurance,
at its expense, to protect you against any such expense, liability or loss to
which you would be entitled to indemnification or reimbursement under the
foregoing sentence.

 

(b)   The Company will indemnify you and hold you harmless from and against any
and all losses, costs, expenses, liabilities, penalties, claims and other
damages incurred or resulting from any claim brought by your immediately prior
employer, Citigroup Inc. (or an affiliate thereof); provided, however, that you
promptly notify the Company in writing of the commencement of any action or
other assertion of a claim.  The Company will assume the defense of any such
action or claim with counsel selected by it and reasonably acceptable to you
(the fees and expenses of such counsel will be paid by the Company).  You will
have the right to participate in such defense and to employ counsel reasonably
acceptable to the Company at the Company’s expense.  You agree to cooperate with
the Company in the defense of any such action or claim, including providing it
with records and information that are reasonably relevant thereto.  You agree
not to admit any liability with respect to, or settle, compromise or discharge
such action or claim without the Company’s written consent (which will not be
unreasonably withheld).

 

10.           Change in Control.

 

(a)   General.  In the event of a Change in Control, you will be entitled to the
benefits provided under the Policy as if your employment terminated under the
circumstances provided under the Policy.  For purposes of the Policy, you will
be deemed to be a Tier 1 Employee (as defined in the Policy).

 

(b)   Tax Indemnity.

 

(i)           If the Company or the Company’s independent accountants determine
that any payments and benefits called for under this Letter Agreement together
with any other payments and benefits made available to you by the Company or an
affiliate of the Company will result in you being subject to an excise tax under
§ 4999 of the Internal Revenue Code (the “Code”) or if such an excise tax is
assessed against you as a result of any such payments and other benefits, the
Company will make a Gross Up Payment (as defined below) to or on behalf of you
as and when any such determination or assessment is made; provided you take such
action (other than

 

6

--------------------------------------------------------------------------------


 

waiving your right to any payments or benefits) as the Company reasonably
requests under the circumstances to mitigate or challenge such tax.

 

(ii)          Any determinations under this Section 10 will be made in
accordance with § 280G of the Code and any applicable related regulations
(whether proposed, temporary or final) and any related Internal Revenue Service
rulings and any related case law.  If the Company reasonably requests that you
take action to avoid assessment of, or to mitigate or challenge, any such tax or
assessment, including restructuring your right to receive any payments or
benefits under this Letter Agreement (other than under this Section 10), you
agree to consider such request (but in no event to waive or limit your right to
any payments or benefits in a manner that would not be neutral to you from a
financial point of view), and in connection with any such consideration, the
Company will provide you with such information and such expert advice and
assistance from the Company’s independent accountants, lawyers and other
advisors as you may reasonably request and will pay for all expenses incurred in
effecting your compliance with such request and any related taxes, fines,
penalties, interest and other assessments.

 

(iii)         Nothing in this Section 10 is intended to violate the
Sarbanes-Oxley Act and to the extent that any advance or payment obligation
hereunder would do so, such obligation shall be modified so as to make the
advance a nonrefundable payment to you and the payment obligation null and void.

 

(iv)        The term “Gross Up Payment” for purposes of this Section 10 will
mean a payment to or on behalf of you which will be sufficient to pay (A) any
excise tax described in this Section 10 in full, (B) any interest or penalties
assessed by the Internal Revenue Service on you which are related to the payment
of such excise tax and (C) any federal, state and local income tax and social
security and other employment tax on the payment made to pay such excise tax and
any related interest or penalties and on any payments made to avoid assessment
of, or mitigate or challenge, the payment of such tax as well as any additional
taxes on such payments.

 

(v)         Finally, you and the Company acknowledge and agree that a Gross Up
Payment is intended to put you in the same after-tax position which you would
have been in if there was no excise tax under § 4999 of the Code on any of your
payments or benefits described in this Section 10.  Therefore, you agree to
return to the Company the excess of any Gross Up Payment made to you over the
payment which would have been sufficient to put you in the same after-tax
position which you would have been in if there was no excise tax under § 4999 of
the Code on any of your payments or benefits described in this Section 10, and
the Company agrees that any such return on one date will not alter the Company’s
obligation to make one, or more than one, additional Gross Up Payment at any
later date to the extent necessary to put you in the same after-tax position
which you would have been in if there was no excise tax under § 4999 of the Code
on any of your payments or benefits described in this Section 10.

 

The Company affirms and acknowledges that any payments and benefits that you
receive in connection with the Merger will be covered by this Section 10.

 

(c)   Continued Effect.  This Section 10 will continue in effect until you agree
that all of the Company’s obligations to you under this Section 10 have been
satisfied in full or a court of competent jurisdiction makes a final
determination that the Company has no further obligations to you under this
Section 10, whichever comes first.

 

7

--------------------------------------------------------------------------------


 

11.           Covenants.  In exchange for the remuneration outlined above, in
addition to providing service to the Company as set forth in this Letter
Agreement, you agree to the following covenants:

 

(a)   Confidentiality.  You acknowledge that during your employment, you will
occupy a position of trust and confidence.  Accordingly, you agree that
following any termination of your employment, you will keep confidential any
trade secrets and confidential or proprietary information of the Company which
are now known to you or which hereafter may become known to you as a result of
your employment or association with the Company and will not at any time
directly or indirectly disclose any such information to any person, firm or
corporation, or use the same in any way other than in connection with the
business of the Company during, and at all times after, the termination of your
employment.  For purposes of this Letter Agreement, “trade secrets and
confidential or proprietary information” means information unique to the Company
which has a significant business purpose and is not known or generally available
from sources outside the Company or typical of industry practice, but will not
include any of the foregoing (i) that becomes a matter of public record or is
published in a newspaper, magazine or other periodical available to the general
public, other than as a result of any act or omission of you or (ii) that is
required to be disclosed by any law, regulation or order of any court or
regulatory commission, department or agency; provided that you give prompt
notice of such requirement to the Company to enable the Company to seek an
appropriate protective order or confidential treatment.

 

(b)   Non-Competition.  You further covenant that during the Term and for the
three (3) year period (the “Restricted Period”) following termination of your
employment for Cause or following your termination of employment without Good
Reason, you will not, for yourself or on behalf of any other person,
partnership, company or corporation, directly or indirectly, acquire any
financial or beneficial interest in (except as provided in the next sentence),
be employed by, or own, manage, operate or control any entity which is primarily
engaged in the property and casualty insurance business in the United States. 
Notwithstanding the preceding sentence, you will not be prohibited from owning
less than five percent (5%) of any publicly traded corporation, whether or not
such corporation is in competition with the Company.

 

(c)   Non-Solicitation of Employees.  You further covenant that during the Term
and (x) during the Restricted Period following termination of your employment by
the Company for Cause or by you without Good Reason, or (y) for the one (1) year
period following the termination of your employment for any other reason, you
will not, directly or indirectly, hire, or cause to be hired by an employer with
whom you may ultimately become associated, any senior executive of the Company
at the time of termination of your employment with the Company (defined for such
purposes to include executives that report directly to you or that report
directly to such executives that report directly to you).

 

(d)   Equitable Relief and Other Remedies.  You acknowledge and agree that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Section 11 would be inadequate and, in recognition of this
fact, you agree that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, will be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.

 

(e)   Reformation.  If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 11 is excessive in duration or
scope or is unreasonable or unenforceable under the law of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.

 

(f)    Survival of Provisions.  Without effect as to the survival of other
provisions of this Letter Agreement intended to survive the termination or
expiration of your employment, the obligations

 

8

--------------------------------------------------------------------------------


 

contained in this Section 11 will survive the termination or expiration of your
employment with the Company and will be fully enforceable thereafter.

 

12.           Coordination.  With regard to the equity grants, payments and
benefits described in this Letter Agreement (the “Contract Rights”), the
provisions of this Letter Agreement, to the extent that they are more favorable
to you, will control over any provisions to the contrary in any plan, program,
or equity grant applicable to you.  The Company will not impose any restrictions
not contained in this Letter Agreement on the Contract Rights, and will not
condition any future equity grants, payments or benefits not contemplated by
this Letter Agreement upon your agreement to any additional restrictions on the
Contract Rights.  However, nothing will limit the Company’s discretion to
include any new or different terms, conditions or restrictions in any future
equity grant, payment or benefit to you not contemplated by this Letter
Agreement.

 

13.           Representations.  By signing this Letter Agreement where indicated
below, you represent that, except as previously disclosed to the Company, are
not subject to any employment agreement or non-competition agreement that could
subject the Company to any future liability or obligation to any third party as
a result of the execution of this Letter Agreement and your appointment to the
positions which the Company described above.

 

14.           Miscellaneous Provisions.

 

(a)   This Letter Agreement may not be amended or terminated without the prior
written consent of you and the Company.

 

(b)   This Letter Agreement may be executed in any number of counterparts which
together will constitute but one agreement.

 

(c)   This Letter Agreement will be binding on and inure to the benefit of our
respective successors and, in your case, your heirs and other legal
representatives.  If you should die while any amount would still be payable to
you hereunder had you continued to live, all such amounts, unless otherwise
provided herein, will be paid in accordance with the terms of this Letter
Agreement to your devisee, legatee or other designee or, if there is no such
designee, to your estate.  The rights and obligations described in this Letter
Agreement may not be assigned by either party without the prior written consent
of the other party.

 

(d)   All disputes arising under or related to this Letter Agreement will be
settled by arbitration under the Commercial Arbitration Rules of the American
Arbitration Association then in effect, such arbitration to be held in
Minneapolis, Minnesota, as the sole and exclusive remedy of either party.  Any
judgment on the award rendered by such arbitration may be entered in any court
having jurisdiction over such matters.  All costs and expenses of such
arbitration, including your reasonable costs and expenses, will be borne by the
Company.

 

(e)   All notices under this Letter Agreement will be in writing and will be
deemed effective when delivered in person, or five (5) days after deposit
thereof in the U.S. mail, postage prepaid, for delivery as registered or
certified mail, addressed to the respective party at the address set forth below
or to such other address as may hereafter be designated by like notice.  Unless
otherwise notified as set forth above, notice will be sent to each party as
follows:

 

You, to:

 

The address listed above or such other address as is maintained in the Company’s
records

 

9

--------------------------------------------------------------------------------


 

The Company, to:

 

The St. Paul Travelers Companies, Inc.
385 Washington Street
St. Paul, Minnesota 55102

Attention:  General Counsel

 

In lieu of personal notice or notice or notice by deposit in the U.S. mail, a
party may give notice by confirmed telegram, telex or fax, which will be
effective upon receipt.

 

(f)    This Letter Agreement will be governed by and construed and entered in
accordance with the laws of the State of Minnesota without reference to rules
relating to conflict of laws.

 

(g)   This Letter Agreement supersedes the Old Letter Agreement and the letter
of understanding dated November 16, 2003 (as amended on February 11, 2004) from
you to the Board of Directors of The St. Paul.  This Letter Agreement also
supersedes any inconsistent provisions of any plan or arrangement that would
otherwise be applicable to you to the extent such provisions would limit any
rights granted to you hereunder or expand any restrictions imposed on you
hereby.

 

10

--------------------------------------------------------------------------------


 

This Letter Agreement is intended to be a binding obligation upon both the
Company and yourself.  If this Letter Agreement correctly reflects your
understanding, please sign and return one copy to John MacColl for the Company’s
records.

 

 

 

THE ST. PAUL TRAVELERS COMPANIES, INC.

 

 

 

 

 

 

By:

/s/ Leslie B. Disharoon

 

 

 

Name:

 

 

 

 

Title:

Director

 

 

The above Letter Agreement correctly reflects our understanding, and I hereby
confirm my agreement to the same.

 

 

Dated as of April 1, 2004

/s/ Jay S. Fishman

 

 

Jay S. Fishman

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FULL AND COMPLETE RELEASE

 

I,                             , in consideration for the payment of the
severance described in my Letter Agreement dated                        , 2004,
for myself and my heirs, executors, administrators and assigns, do hereby
knowingly and voluntarily release and forever discharge The St. Paul Travelers
Companies, Inc. (the “Company”) and its respective predecessors, successors and
affiliates and current and former directors, officers and employees from any and
all claims, actions and causes of action under those federal, state and local
laws prohibiting employment discrimination based on age, sex, race, color,
national origin, religion, disability, veteran or marital status, sexual
orientation or any other protected trait or characteristic, or retaliation for
engaging in any protected activity, including without limitation, the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., as amended by
the Older Workers Benefit Protection Act, P.L. 101-433, the Equal Pay Act of
1963, 9 U.S.C. § 206, et seq., Title VII of The Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1866, 42 U.S.C.
§ 1981, the Civil Rights Act of 1991, 42 U.S.C. § 1981a, the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq., the Rehabilitation Act of 1973, 29
U.S.C. § 791 et seq., the Family and Medical Leave Act of 1993, 28 U.S.C.
§§ 2601 and 2611 et seq., whether KNOWN OR UNKNOWN, fixed or contingent, which I
ever had, now have, or may have, or which my heirs, executors, administrators or
assigns hereafter can, will or may have from the beginning of time through the
date on which I sign this Full and Complete Release (this “Release”), including
without limitation those arising out of or related to my employment or
separation from employment with the Company (collectively the “Released
Claims”).

 

I warrant and represent that I have made no sale, assignment or other transfer,
or attempted sale, assignment or other transfer, of any of the Released Claims.

 

I fully understand and agree that:

 

1.                                       this Release is in exchange for
severance payment to which I would otherwise not be entitled;

 

--------------------------------------------------------------------------------


 

2.                                       no rights or claims are released or
waived that may arise after the date this Release is signed by me;

 

3.                                       I am here advised to consult with an
attorney before signing this Release;

 

4.                                       I have 21 days from my receipt of this
Release within which to consider whether or not to sign it;

 

5.                                       I have 7 days following my signature of
this Release to revoke the Release; and

 

6.                                       this Release will not become effective
or enforceable until the revocation period of 7 days has expired.

 

If I choose to revoke this Release, I must do so by notifying the Company in
writing.  This written notice of revocation must be mailed by U.S. first class
mail or by U.S. certified mail within the 7 day revocation period and addressed
as follows:

 

The St. Paul Travelers Companies, Inc.
Attention:  General Counsel
385 Washington Street
St. Paul, Minnesota 55102

 

This Release is the complete understanding between me and the Company in respect
of the subject matter of this Release and supersedes all prior agreements
relating to the same subject matter.  I have not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.

 

In the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release will remain
in full force and effect.  If any provision of this Release is found to be
invalid or unenforceable, such provision will be modified as necessary to permit
this Release to be upheld and enforced to the maximum extent permitted by law.

 

This Release is to be governed and enforced under the laws of the State of
Minnesota (except to the extent that Minnesota conflicts of law rules would call
for the application of the law of another jurisdiction).

 

This Release inures to the benefit of the Company and its successors and
assigns.

 

A-2

--------------------------------------------------------------------------------


 

I have carefully read this Release, fully understand each of its terms and
conditions, and intend to abide by this Release in every respect.  As such, I
knowingly and voluntarily sign this Release.

 

 

 

 

 

Jay S. Fishman

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

For ease of reference, the definition of Change in Control in the Policy is
reproduced in its entirety below:

 

(d)           “Change in Control” means the occurrence of any one of the
following events”

 

(i)            individuals who, on February 1, 1999, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to
February 1, 1999, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest (as described in Rule 14a-11
under the Securities Exchange Act of 1934 (the “Act”)) (“Election Contest”) or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any “person” (as such term is defined in Section 3(a) (9) of the Act)
other than the Board (“Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest, shall be
deemed to be an Incumbent Director;

 

(ii)           any person is or becomes a “beneficial owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control of the Company
by virtue of any of the following acquisitions:  (A) by the Company or any
Subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) pursuant
to any acquisition by Participant or any group of persons including Participant
(or any entity controlled by Participant or any group of persons including
Participant);

 

(iii)          the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its Subsidiaries that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or sale or other disposition of all or substantially all of
the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale:  (A) more
than 60% of the total voting power of (x) the corporation resulting from such
Reorganization or Sale (the “Surviving Company”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Company (the “Parent Company”), is represented by Company Voting Securities that
were outstanding immediately prior to such Reorganization or Sale (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Reorganization or Sale), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of such Company Voting Securities among the holders thereof immediately
prior to the Reorganization or Sale, (B) no person (other than any employee
benefit plan (or related trust) sponsored or maintained by the Surviving Company
or the Parent Company), is or becomes the beneficial owner, directly or
indirectly, of 30% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Company (or, if there is no
Parent Company, the Surviving Company) and (C) at least a majority of the
members of the board of directors of the Parent Company (or, if there is no
Parent Company, the Surviving Company) following the consummation of the
Reorganization or Sale were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization or Sale (any Reorganization or Sale which

 

--------------------------------------------------------------------------------


 

satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”); or

 

(iv)          the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 30% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

B-2

--------------------------------------------------------------------------------